Exhibit 10.1

 



AGREEMENT



 

This AGREEMENT (the “Agreement”) is made and entered into as of March 25, 2016,
by and between The Community Financial Corporation, a Maryland corporation (the
“Company”), and Basswood Capital Management, L.L.C., a Delaware limited
liability company (“BCM”), acting on behalf of the Funds (as defined below) and
certain managed accounts.

 

RECITALS

 

WHEREAS, BCM is the investment manager or adviser to certain private investment
funds and managed accounts and, in such capacity, is the beneficial owner of
9.8% of the common stock, par value $0.01 per share, of the Company (the “Common
Stock”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company’s shareholders to add Eric Goldberg, a
representative of BCM (the “BCM Nominee”), to the Board and to cause the BCM
Nominee to be added to the Board of Directors of Community Bank of the
Chesapeake, a Maryland-chartered commercial bank and wholly owned subsidiary of
the Company (the “Bank”);

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


ARTICLE I.
AGREEMENTS

 

Section 1.1. The Annual Meeting.

 

(a) BCM hereby agrees (i) not to nominate any person for election to the Board,
or to propose any business to be presented to the Company’s shareholders, at the
Company’s 2016 Annual Meeting of Shareholders (the “Annual Meeting”) and (ii)
not to submit any notice in respect thereof pursuant to the Amended and Restated
Articles of Incorporation of the Company.

 

(b) The Company agrees that it shall (i) nominate the BCM Nominee for election
as a director of the Company at the Annual Meeting, to be placed in the class of
directors with a term ending at the Company’s 2017 Annual Meeting of
Shareholders, and (ii) solicit proxies for the BCM Nominee’s election as a
director to the same extent as for the election or re-election of any other
Company nominee for election to the Board at the Annual Meeting.

 

Section 1.2. Bank Board. At or prior to the time the BCM Nominee is elected as a
director of the Company, the Company will cause the Bank to take all steps
necessary (including increasing the size of its Board of Directors) to add, and
shall add, the BCM Nominee to the Board of Directors of the Bank.

 

 



 

 


ARTICLE II.
MISCELLANEOUS PROVISIONS

 

Section 2.1. Representations and Warranties.

 

(a) Each of the parties hereto represents and warrants to the other party that:

 

(i) such party has all requisite authority and power to execute and deliver this
Agreement and to consummate the transactions contemplated hereby;

 

(ii) the execution and delivery of this Agreement and the consummation of the
actions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement and the actions contemplated hereby;

 

(iii) the Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms; and

 

(iv) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

 

(b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.

 

Section 2.2. General.

 

(a) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

 

(b) This Agreement may be signed in counterparts, each of which shall constitute
an original and all of which together shall constitute one and the same
Agreement.

 

(c) All notices and other communications required or permitted hereunder shall
be effective upon receipt and shall be in writing and may be delivered in
person, electronic mail, express delivery service or U.S. mail, in which event
it may be mailed by first-class, certified or registered, postage prepaid,
addressed to the party to be notified at the respective addresses set forth
below, or at such other addresses which may hereinafter be designated in
writing:

 



2 

 



 

If to the Company:

 

The Community Financial Corporation
3035 Leonardtown Road
Waldorf, Maryland 20601
Attention: William J. Pasenelli
E-mail: wpasenelli@cbtc.com

 

with a copy to:

 

Kilpatrick Townsend & Stockton LLP
607 14th Street, NW, Suite 900
Washington, DC 20005
Attention: Gary R. Bronstein, Esq.
E-Mail: gbronstein@kilpatricktownsend.com

 

If to BCM:

 

Basswood Capital Management, L.L.C.
645 Madison Avenue, 10th Floor
New York, NY 10022
Attention: Marc E. Samit
E-Mail: marc@basswoodpartners.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Michael A. Schwartz, Esq.
E-Mail: mschwartz@willkie.com

 

(d) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not render invalid or unenforceable any other provision
of this Agreement.

 

(e) It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

 

(f) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



3 

 

 

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to conflicts of laws principles.

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 



  THE COMMUNITY FINANCIAL CORPORATION             By: /s/ William J. Pasenelli  
    Name: William J. Pasenelli       Title: President and Chief Executive
Officer  



 

 





 

 



[Signature Page to Agreement]

 



 

 

 

 

 



  BASSWOOD CAPITAL MANAGEMENT, L.L.C.                        By: /s/ Matthew
Lindenbaum       Name: Matthew Lindenbaum       Title: Managing Member  

 

 

 

 



[Signature Page to Agreement]

 



 



 

